      Case 6:95-cv-00024-JAP-KBM Document 1395 Filed 02/12/20 Page 1 of 7



                          UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

JIMMY (BILLY) MCCLENDON, et al.,

       Plaintiff,

vs.                                                                Civ. No. 95-24 JAP/KBM

CITY OF ALBUQUERQUE, et al.,

       Defendant,

vs.

E.M., R.L., W.A., D.J., P.S., and N.W.
On behalf of themselves and all others
similarly situated,

       Plaintiff-Intervenors


                                            ORDER

       On December 23, 2019, Defendants City of Albuquerque, et al. (Defendants) filed

DEFENDANT BERNALILLO COUNTY BOARD OF COMISSIONERS’ MOTION FOR

FINDING OF INITIAL COMPLIANCE AND TO SET SELF-MONITORING PERIOD

REGARDING DOMAIN #6 (Doc. No. 1388) (Motion). On January 3, 2020, Plaintiffs Jimmy

(Billy) McClendon et al. and Plaintiff Intervenors E.M., R.L., W.A., D.J., P.S., and N.W.

(collectively, Plaintiffs) filed an opposing Response in, PLAINTIFF AND PLAINTIFF

INTERVENORS’ JOINT RESPONSE TO DEFENDANT BERNALILLO COUNTY BOARD

OF COMMISSIONERS’ MOTION FOR FINDING OF INITIAL COMPLIANCE AND TO

SET SELF-MONITORING PERIOD REGARDING DOMAIN #6 (Doc. 1389) (Response). On

January 6, 2020, Defendants replied in DEFENDANT BERNALILLO COUNTY BOARD OF

                                                1
      Case 6:95-cv-00024-JAP-KBM Document 1395 Filed 02/12/20 Page 2 of 7



COMMISSIONERS’ REPLY IN SUPPORT OF MOTION FOR FINDING OF INITIAL

COMPLIANCE AND TO SET SELF-MONITORING PERIOD REGARDING DOMAIN #6

(Doc. 1390) (Reply).

        Defendants’ Motion asks the Court to find that Defendants were in initial substantial

compliance with Domain 6 as of June 27, 2019 and to set a self-monitoring period for Domain 6

that terminates on December 28, 2020. Plaintiffs agree that Defendants are in initial substantial

compliance with Domain 6, but they object to Defendants’ suggested termination date, arguing

that as a condition precedent to disengagement, Defendants should undergo an eighteen month

self-monitoring period that would obligate them to submit six quarterly self-monitoring reports.

After reviewing the briefs and the reports of Jail Operations Expert Margo Frasier (Frasier), the

Court will grant Defendants’ Motion.

                                 THE SETTLEMENT AGREEMENT

        On May 26, 2016, the parties entered into a Settlement Agreement (SA). SA (Doc. 1222-

1). The Court approved the SA on June 27, 2016.1 The SA seeks to establish “improvements in

the operation of the County jail system” and to create a system that will assure that those

improvements are meaningful. Id. ¶ 1(A). Toward that end, the SA pursues a durable remedy for

the class and sub-class. Id. at 1.

         Under the terms of the SA, there are eight domains. Id. ¶ 9(A)-(H).2 Each domain has

subcategories with criteria. When Defendants “have sufficient evidence to demonstrate




1
  MEMORANDUM OPINION AND ORDER GRANTING APPROVAL OF SETTLEMENT AGREEMENT (Doc.
1225).
2
  The domains are: Domain 1, Mental Health Services; Domain 2, Medical Services; Domain 3, Group A of Jail
Operations; Domain 4, Group B of Jail Operations: Domain 5, Population management; Domain 6, Housing and
segregation; Domain 7, Sexual misconduct; Domain 8, Use of force by security staff and internal investigation. SA
(Doc. 1222-1) ¶ 9.

                                                       2
      Case 6:95-cv-00024-JAP-KBM Document 1395 Filed 02/12/20 Page 3 of 7



substantial compliance in a particular domain” they may begin the process of disengagement.

The disengagement process has three steps.

        First, Defendants must “move the Court for a finding of substantial compliance” based on

their determination “that they have sufficient evidence to demonstrate substantial compliance in

a particular domain.” Id. ¶ 4(A). “‘[S]ubstantial compliance’ means that Defendants generally

are in compliance with the terms of the substantive requirements listed in the [domain’s] Check-

Out Audit Agreement[].” Id. ¶ 2(C). The Check Out Audit occurs at the end of the period set for

a domain’s sustained compliance.3 Id. ¶ 2(D).

        Then, the Court determines “whether the record supports a finding of initial substantial

compliance” and if so, “the date upon which initial substantial compliance began.” Id. ¶ 4(B)-

(C). Once the Court makes that determination, ‘the Court will set a period of self-monitoring for

each domain which the Court determines is a sufficient period to reach sustained substantial

compliance based on the complexity of the domain, the date when initial substantial compliance

began as well as any other factors determined by the Court.” Id. ¶ 5(A). During the self-

monitoring period, the SA requires Defendants to “submit quarterly reports to the expert for that

domain, and to counsel for Plaintiff and Plaintiff-Intervenors as to Defendants’ continued

substantial compliance with each particular domain.” Id. ¶ 5(C). These quarterly reports must

contain information that permits the expert to determine whether during the self-monitoring

period the Defendants remained in compliance with each of the domain’s subcategories. Id.




3
  Plaintiffs state that “sustained compliance period” is a term “not contemplated by the Settlement Agreement and
the Court is not asked to set a period of sustained compliance.” (Response p. 3). The term “sustained compliance” is
defined in the definitions section of the SA as “[s]ubstantial compliance for a period of time determined sufficient
by the Court to demonstrate that a durable remedy is in place.” See SA (Doc. 1222-1) ¶ 2(C)(2) (emphasis added).
The Plaintiff’s self-monitoring reports and the Check-Out Audits provide the record through which a Court may
evaluate whether during the self-monitoring period a domain has remained in “sustained substantial compliance” Id.
¶ 8.

                                                         3
     Case 6:95-cv-00024-JAP-KBM Document 1395 Filed 02/12/20 Page 4 of 7



       Second, at the end of a domain’s self-monitoring period, the Court’s experts conduct a

Check-Out Audit and determine whether under the terms of the Check-Out Audit the Defendants

are in compliance, partial compliance, or non-compliance. Id. ¶ 6. As part of this process, “the

Court’s experts will submit proposed findings of fact with respect to each subcategory of the

applicable Check-Out Audit Agreements.” Id. ¶ 6(D).

       At the third step, the Court reviews Defendants’ self-monitoring reports and the expert’s

proposed findings from the Check-Out Audit and “determines whether the record supports a

finding of substantial compliance as to [the] domain.” Id. ¶ 8. “[A]fter the Court makes a finding

of sustained compliance as to a particular domain as listed above, all provisions of extant orders

related to that domain will be vacated.” Id. ¶ 10. If, at the last two steps, Defendants have not met

their obligations or the Court’s experts find evidence of “backsliding” in Defendant’s

performance, then Defendants must repeat those steps. See id. ¶ 2(A) (defining “backsliding”); ¶

7 (if, at the second step, a Check-Out Audit shows that Defendants have not remained in

substantial compliance, Defendants have 90 days to cure deficiency); ¶ 8 (providing that if, at the

third step, the Court finds that there is no sustained substantial compliance, the Court will set an

additional self-monitoring period).

                                            ANALYSIS

       Domain 6 encompasses housing and segregation and has six subcategories. Defendants

are at its first disengagement step. Plaintiffs agree that since September 28, 2018, Defendants

have substantially complied with five of Domain 6’s components. On June 27, 2019, Frasier

found Defendants in substantial compliance with the sixth component. In December 2019,

Frasier approved Defendants’ self-monitoring plan. Plaintiffs agree that Defendants are ready to

move into the self-monitoring period.



                                                  4
     Case 6:95-cv-00024-JAP-KBM Document 1395 Filed 02/12/20 Page 5 of 7



        Defendants and Plaintiffs disagree on a single issue: the length of the self-monitoring

period. Defendants argue that the self-monitoring period should retroactively begin on June 27,

2019 and end on December 28, 2020. In opposition, Plaintiffs argue that the self-monitoring

period should begin on a date that would permit them to have six quarterly self-monitoring

reports. Six quarterly reports would require an eighteen-month self-monitoring period. For

Plaintiffs to receive those six quarterly reports, Defendants’ self-monitoring period would have

to begin approximately three months before this Court’s order and continue through spring of

2021.

        Plaintiffs point to nothing in the language of the SA that requires an eighteen-month self-

monitoring period or six quarterly self-monitoring reports. Rather, Plaintiffs’ argument relies on

an implied assertion that in the absence of six quarterly reports, Defendants cannot demonstrate

sustained substantial compliance for the subcategories in Domain 6. Plaintiffs buttress this

argument with an observation that Defendants have not demonstrated compliance with all of

Domain 6’s subcategories for the same length of time that Defendants demonstrated compliance

with the subcategories of Domain 5 before entering a self-monitoring period. Plaintiffs also

assert that the Court should maintain a distinction between an initial compliance period and a

self-monitoring period. According to the Plaintiffs, Defendants should not be credited with

“self-monitoring” time before the entry of a Court order officially beginning a self-monitoring

period. With this argument, Plaintiffs emphasize a “distinction between maintaining compliance

while under monitoring by the Court’s expert and Plaintiff’s counsel and doing so while under

self-monitoring.” Response (Doc. 1389) at 4.

        Defendants counter that the SA focuses on demonstrated “substantial compliance” only

as evidence of a durable remedy. Toward that end, the SA does not set a duration for the self-



                                                 5
     Case 6:95-cv-00024-JAP-KBM Document 1395 Filed 02/12/20 Page 6 of 7



monitoring period but relies on the Court’s judgment as to the length needed to show sustained

compliance based on its analysis of various factors. Defendants assert that this approach is

consistent with the Court’s findings as to Domain 5 where the Court set an end date for

compliance instead of requiring a specific period to demonstrate compliance. Defendants urge

the Court to consider that it has been over six months since Frasier found Domain 6 in initial

substantial compliance. They argue that it would be unfair and inequitable to ignore this six-

month plus period, particularly, since in the interim, full monitoring has continued. Full

monitoring, Defendants assert, is more “burdensome on county Defendants and grants greater

access to Plaintiff’s counsel.” Reply (Doc. 1390) at 5. Finally, Defendants argue that the self-

monitoring period and the accompanying reports are meant only for the court expert’s evaluation

and should not be an end in themselves.

       As an initial matter, the Court observes that the quarterly self-monitoring reports benefit

both the Court’s experts and the Plaintiffs. The SA requires Defendants to give these reports to

Plaintiffs’ counsel and to compensate them for reviewing and providing feedback on the reports.

SA (Doc. 122-1) ¶ D. But the SA does not establish a fixed number of quarterly reports for each

domain’s self-monitoring period.

       Plaintiffs have not demonstrated that six quarterly reports are necessary to demonstrate

sustained compliance with Domain 6. Significantly, since June 27, 2019, Plaintiffs have had full

access to Defendants’ documentation regarding Defendants’ compliance. Plaintiffs have not

identified any ongoing compliance problems. Moreover, Plaintiffs admit that Domain 6 is not

complex. Notably, the self-monitoring period is less onerous than what precedes it. Finally,

while Plaintiffs will not receive 6 quarterly reports, in effect, Defendants will undergo the 18-




                                                 6
     Case 6:95-cv-00024-JAP-KBM Document 1395 Filed 02/12/20 Page 7 of 7



month self-monitoring period the Plaintiffs request as the Court will retroactively find that the

self-monitoring period began on June 27, 2019.

       IT IS ORDERED THAT:

       1. DEFENDANT BERNALILLO COUNTY BOARD OF COMMISSIONERS’

           MOTION FOR FINDING OF INITIAL COMPLIANCE AND TO SET SELF-

           MONITORING PERIOD REGARDING DOMAIN #6 (Doc. 1388) is GRANTED;

       2. Defendants achieved initial substantial compliance with Domain 6 on June 27, 2019;

       3. The self-monitoring period for Domain 6 began on June 27, 2019;

       4. The self-monitoring period for Domain 6 concludes on December 31, 2020.




                                              _______________________________________
                                              SENIOR UNITED STATES DISTRICT JUDGE




                                                 7
